DETAILED ACTION
Claims 7-15 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2017/0229314) in view of NEMANI et al (U.S. Patent 8,802,572).
With regards to claim 7, Tan discloses a method of etching comprising forming a modified layer on the surface of a silicon film by supplying a fluorine containing gas to an object including the silicon film (Paragraphs [0053], [0072] discloses modification by deposition using a fluorine containing gas
Tan does not explicitly disclose a surface of a silicon oxide film and wherein the removing is performed by a plasma of an ammonia containing gas.
Tan discloses a method of etching a silicon substrate wherein the surface of the silicon substrate may be subjected to an oxidizing process prior to the modification step to form an oxidized surface (Paragraphs [0053], [0076]-[0078], [0099]) rendering obvious  modifying a surface of a silicon oxide layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Tan to include the silicon oxide surface because the reference of Tan teaches that the oxide passivation provide for smother surfaces during the atomic layer etching (Paragraph [0078]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired the desired etching using the silicon oxide surface as rendered obvious by the teachings of Tan. MPEP 2143D
Nemani discloses a method of patterning a low k dielectric layer including a film comprising silicon oxide by modifying the layer with a fluorine containing gas and removing the modified layer from the object by exposing the object with the modified layer to a plasma of an ammonia containing gas (Col. 4 lines 61-67, Col. 5 lines 1-4, 33-45, 65-67 Col. 6 lines 1-8).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the ammonia containing gas as rendered obvious by Nemani because the reference of Nemani teaches that the ammonia plasma can essentially clean the surface removing 
With regards to claim 8, the modified teachings of Tan renders obvious wherein the fluorine containing gas contains at least one or more of ClF3 gas, a HF gas, a CHF3 gas or a CH3F gas (Tan Paragraphs [0053], [0072]).
With regards to claims 9 and 13, the modified teachings of Tan discloses wherein a temperature of the object in forming the modified layer and removing the modified layer is a temperature within a range of -10°C - 300°C (Tan Paragraph [0099]) which overlaps Applicant’s claimed amount of within a range of 100 degrees C or higher and 300 degrees C or lower. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
With regards to claims 10 and 14, the modified teachings of Tan renders obvious oxidizing a surface of the object containing to form the silicon oxide film on the surface of the object (Tan Paragraphs [0076], [0099]), wherein oxidizing the surface of the object is performed before forming the modified layer (Tan Paragraphs [0076]-[0078]).
With regards to claim 11 and 15, the modified teachings of Tan renders obvious a first purging of the surface of the object using a first inert gas, wherein the first purging is performed between forming the modified layer and removing the modified layer (Tan Paragraphs [0073], [0079]-[0098]).
With regards to claim 12 and 16, the modified teachings of Tan renders obvious a second purging of the surface of the object using a second inert gas, wherein the second purging is performed between removing the modified layer and forming the modified layer (Tan Paragraphs [0073], [0079]-[0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713